
	

116 SRES 244 IS:  Expressing support for free, fair, and transparent elections in the Republic of Guatemala in order to increase prosperity, security, and access to justice for all Guatemalans.
U.S. Senate
2019-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 244
		IN THE SENATE OF THE UNITED STATES
		
			June 11, 2019
			Mr. Durbin (for himself, Mr. Leahy, Mr. Cardin, Mr. Brown, Mr. Booker, and Mr. Van Hollen) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		 Expressing support for free, fair, and transparent elections in the Republic of Guatemala in order
			 to increase prosperity, security, and access to justice for all
			 Guatemalans.
	
	
 Whereas Guatemala will hold general elections on June 16, 2019, and more than 7,600,000 Guatemalans are registered to vote for their next president, vice president, congressional representatives, and more than 300 mayors around the country;
 Whereas, in the process leading up to the elections in Guatemala, there have been a series of troubling developments related to presidential candidates, with 6 of the 24 candidates facing allegations related to illicit activities, and at least 4 candidates having been excluded from the race;
 Whereas, on April 17, 2019, Mario Estrada, a Guatemalan presidential candidate with the center-right National Change Union political party, was arrested in the United States and charged by the Department of Justice with conspiring to import cocaine into the United States, soliciting millions of dollars from the Sinaloa Drug Cartel, and other firearms offenses;
 Whereas the case of Mario Estrada highlights the existence of linkages between certain Guatemalan political actors and transnational criminal organizations, and the manner in which such criminal organizations have sought to influence the Guatemalan political system;
 Whereas, on May 15, 2019, a Guatemalan court issued a politically motivated ruling that Thelma Aldana—Guatemala’s former Attorney General who led efforts to tackle corruption in Guatemala—was ineligible to run in Guatemala’s presidential election;
 Whereas, according to Guatemalan media, approximately 150 candidates running for a seat in Guatemala’s legislature have been cited with irregularities, including having received suspicious government contracts, not meeting electoral requirements, and possible linkages to narcotics trafficking;
 Whereas Guatemala has a long history of debilitating corruption due to the pervasive influence of narcotics trafficking and organized crime, with the Department of State estimating earlier this decade that as much as 80 percent of the cocaine that eventually reached the United States had passed through Guatemala;
 Whereas Guatemala’s endemic corruption and criminality led to the 2006 agreement that established the United Nations International Commission Against Impunity in Guatemala (CICIG) as an independent body tasked with working with the Public Ministry to combat corruption, organized crime, and institutional impunity;
 Whereas the United States Government provided considerable funding and political support for CICIG during both Republican and Democratic administrations, yet the Trump Administration has been notably silent on President Morales’ efforts to undermine CICIG;
 Whereas a May 2019 report to Congress by the Department of State stated that Guatemala, with the support of CICIG since 2007, previously took steps to root out clandestine networks of corrupt actors, including the uncovering of a massive corruption scheme in 2015 led by former President Perez-Molina and former Vice President Baldetti;
 Whereas the May 2019 report also noted setbacks to Guatemala’s fight against corruption and stated that since announcing in 2018 it would not renew the [CICIG’s] mandate, the Guatemalan Government has impeded anti-corruption efforts, attacked judicial independence, and misused U.S.-donated equipment;
 Whereas setbacks to the fight against corruption weaken the rule of law and democratic governance in Guatemala;
 Whereas weak rule of law, violence, corruption, human rights abuses, impunity, and failure to take effective actions to ameliorate widespread poverty in Guatemala contribute to the outflow of refugees and migrants towards the United States, including the more than 165,000 Guatemalan nationals who have been apprehended on the United States-Mexico border during the current fiscal year alone;
 Whereas it is in the strategic interest of the United States to support free, fair, and transparent elections and encourage continued efforts to strengthen the rule of law and democratic governance in Guatemala; and
 Whereas the Trump Administration announced in March 2019 that it will reprogram United States assistance for Guatemala, El Salvador, and Honduras, thereby undermining the ability of the United States Government to address challenges to security, the rule of law, and economic development in the Northern Triangle of Central America: Now, therefore, be it
		
	
 That the Senate— (1)supports the people of Guatemala as they prepare to exercise their fundamental democratic right to vote in their country’s upcoming June 16, 2019, general elections;
 (2)encourages all Guatemalan political actors and institutions to take continued steps to uphold a free, fair, and transparent electoral process;
 (3)expresses grave concerns about— (A)the involvement of certain Guatemalan presidential candidates in illicit activities;
 (B)efforts by international criminal organizations to influence the Guatemalan political system; (C)the politically motivated disqualification of certain competitive, independent candidates in order to restrict the choices available to the people of Guatemala; and
 (D)ongoing evidence of corruption of officials that permitted an estimated 1400 metric tons of cocaine to pass through Guatemala destined for the United States last year;
 (4)encourages Guatemalan presidential candidates to commit to taking strong and sustained action following the election to strengthen the rule of law, combat corruption and impunity, and address human rights abuses and the underlying conditions of poverty in the country;
 (5)urges the next president of Guatemala to take effective steps to strengthen the rule of law, address the influence of criminal organizations and drug cartels on Guatemala’s political system, and combat corruption and impunity, including by reestablishing the mandate of the United Nations International Commission Against Impunity in Guatemala (CICIG);
 (6)condemns the efforts of President of Guatemala Jimmy Morales to expel and undermine CICIG; (7)expresses dismay about the Trump Administration’s failure to demonstrate America’s commitment to democracy, human rights, and the rule of law in Guatemala; and
 (8)opposes the Trump Administration’s decision to reprogram United States assistance to Guatemala, El Salvador, and Honduras.
